The settled rule is that when a passenger, after being received as such, to the knowledge of the carrier becomes unable to care for himself or herself by reason of mental incapacity, it is the carrier's duty to exercise a high degree of care to protect such passenger from the dangers incident to his or her surroundings and mode of travel. Ry. Co. v. Adams,163 S.W. 1029; Ry. Co. v. Sears, 210 S.W. 684. And though the employees of the carrier have no knowledge or reason to believe that the passenger is laboring under mental disability at the time of receiving him as a passenger, yet "if such knowledge," quoting from the case of Sears, supra, "be acquired after he becomes a passenger, the carrier owes him a duty to exercise such care as may reasonably be necessary for his safety."
And the question to be determined on this appeal is whether or not the plaintiff in error failed to support the allegations of the petition by any such evidence as would authorize the jury to find for him. According to the testimony, Mrs. Stewart was received on the train as a passenger at Dallas and again taken as a passenger at Groesbeck. She was a passenger, as shown, at the time and for some time before she jumped through the window of the car. And the evidence clearly raised the issue of injury to her when she jumped through the window of the car, near Howth. And the evidence clearly raised the issue of her soundness of mind at the time she boarded the train. That she was without an attendant is fully shown. According to the evidence of the witness Browder, "the conductor" knew Mrs. Stewart was put on the train by the city marshal, Anderson, for he "was in the door of the north coach across the platform from the door of the south coach when they entered, and he followed them in the south coach and went and stopped at the seat where Anderson carried the lady, and he was standing there when the train started." And this same witness further testified that Mrs. Stewart "resisted getting on the train," "and Anderson got her under the arms from behind and pushed her up the steps," and "I saw Anderson get behind her and put his hands up under her arms and shove her right into the car." The conductor himself admitted that he "had heard some one say that she (Mrs. Stewart) had gotten off the train the night before at Groesbeck and the supposition was that there was something wrong with the woman's mind." The witness Thompson testified that the brakeman, Bently, was at the steps at the time the city marshal, Anderson, put Mrs. Stewart on the train, and that he "told the brakeman about her leaving the train the night before at this place and to keep his eye on her to see that she did not leave the train at any other station as she had done here." And the railway officials had knowledge of the fact that Mrs. Stewart had left the train at Groesbeck before her destination at Fannin was reached.
Taking all the circumstances disclosed by the evidence, we are of the opinion that it was a question for the jury to decide as to whether or not the mental condition of Mrs. Stewart was apparent or made known at the time to the train crew. The other witnesses said "her acts and looks" before and just at the time of boarding the train indicated that "she was crazy." Therefore the opportunity and alleged information and circumstances were present, if the jury so believed, for the train crew to see and know of her mental condition if deranged. If her deranged mental condition, rendering special care and assistance necessary, was apparent or made known at the time to the train crew, or if such knowledge was acquired by them before her injury, then the company is negligent if such care and assistance for her safety was not afforded. The degree of care is that which is reasonably necessary for the safety of the passenger in view of her mental derangement.
The second assignment is overruled because the bill of exceptions is not sufficiently in accordance with the rules to enable a consideration.
The judgment is reversed and the cause remanded for another trial.